Citation Nr: 1525647	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to an initial disability rating in excess of 10 percent for ankylosing spondylitis with erosive sacroiliitis and resultant loss of range of motion of the lumbar spine, prior to April 28, 2014, and in excess of 20 percent thereafter.  

3.  Entitlement to a disability rating in excess of 20 percent for left shoulder dislocation with frequent subluxation.


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from July 2001 to November 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2011 and March 2015 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that following discharge from service due to ankylosing spondylitis with erosive sacroiliitis and resultant loss of range of motion of the lumbar spine, service connection was established in a February 2011 rating decision and an initial 10 percent rating was assigned.  The Veteran filed a notice of disagreement (NOD) with the initial rating, and a June 2014 supplemental statement of the case (SSOC) (along with an accompanying rating sheet) reflects the rating was increased to 20 percent, effective April 28, 2014.  As the increase did not satisfy the appeal in full, however, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board further notes that the October 2013 statement of the case (SOC) addressed the initial increased rating claims for ankylosing spondylitis and left shoulder dislocation with frequent subluxation.  The Veteran filed a substantive appeal in November 2013, and checked box 9.A on the VA Form 9, indicating he was appealing all issues addressed in the SOC.  To the extent that ambiguity was created with the subsequent filing of a VA Form 9 in December 2013, in which he checked box 9.B, absent further clarification, the subsequent VA Form 9 was insufficient to deprive the Board of jurisdiction over the initial rating claim pertaining to the left shoulder disability.  See. Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  Withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki 25 Vet. App. 45, 57-58 (2011); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Moreover, both issues were addressed in the July 2014 SSOC and certified to the Board in August 2014.  As such, both issues are properly on appeal.  

A March 2015 rating decision reflects service connection for a psychiatric disorder was denied.  In May 2015, the Veteran filed a NOD with the decision.  Although a June 2015 RO letter reflects acknowledgement of the Veteran's NOD, the filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.

The Board notes the Veteran filed an application for VA Vocational Rehabilitation in March 2010, for Disability Evaluation System (DES) purposes.  However, the April 2014 VA examination report in Virtual VA reflects the Veteran is employed.  As such, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is not raised by the record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

In November 2013 correspondence, the Veteran asserted that his ankylosing spondylitis with erosive sacroiliitis and resultant loss of range of motion of the lumbar spine should be evaluated as rheumatoid arthritis.  The Veteran's lumbar spine disability is currently evaluated pursuant to 38 C.F.R. § 4.71, Diagnostic Code (DC) 5240, which specifically addresses ankylosing spondylitis.  Information set forth in the February 2009 Compensation & Pension Service Bulletin, however, indicates that when evaluating ankylosing spondylitis, the rater must determine whether it is an active process and if so, it should be evaluated under DC 5009, which directs the disability to be rated as rheumatoid arthritis under DC 5002.  

The April 2014 VA examination report notes that ankylosing spondylitis with erosive sacroiliitis and resultant loss of range of motion of the lumbar spine was "symptomatic" yet stable on current regimen and exercise lifestyle, to include Enbrel.  The Board notes that ameliorative effects of medication are not for consideration in assigning a disability rating where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

In addition, cervical spine stiffness was noted to be at least as likely as not attributable to manifestations of ankylosing spondylitis, and that the Veteran's history of a pruritic rash at the distal interphalangeal joint of the left thumb was suggestive of a non-arthritic co-morbid condition of ankylosing spondylitis.  

As the pertinent medical evidence is not clear as to whether the Veteran's ankylosis spondylitis is an active process or not, the Board finds the Veteran should be afforded a new VA examination with respect to the nature and severity of his ankylosing spondylitis with erosive sacroiliitis and resultant loss of range of motion of the lumbar spine and associated manifestations.  

With respect to the left shoulder disability, and although the April 2014 VA examination report notes additional functional limitation with lifting and repetitive use, the report of examination does not adequately address the lay statements, including in correspondence received in December 2013, in which the Veteran's mother noted it took the Veteran an inordinate amount of time to accomplish daily activities, to include putting on his shoes and tying the laces.  In view of the evidence, the Veteran is to be afforded a VA examination with respect to the current nature and severity of his left shoulder disability.  

As noted in the introduction, the Veteran filed an application for VA Vocational Rehabilitation in March 2010.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

As further noted in the introduction, in May 2015, the Veteran submitted a NOD with the denial of service connection for a psychiatric disorder in the March 2015 rating decision.  The RO has not issued a SOC with respect to the issue.  The claim must be remanded for issuance of a SOC.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records dated since June 2014. 

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file.

3.  Issue a SOC regarding service connection for a psychiatric disorder.  The issue is to be certified to the Board only if a timely substantive appeal is received.  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the ankylosing spondylitis claim.  The entire file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should address the current nature and severity of the Veteran's ankylosing spondylitis with erosive sacroiliitis and resultant loss of range of motion of the lumbar spine, to include whether it is an "active process" as opposed to chronic residuals affecting the spine and any other joints, including in the cervical spine.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any skin condition, to include pruritic rash at the distal interphalangeal joint of the left thumb, is part of the Veteran's service-connected ankylosing spondylitis.  

A complete rationale for all opinions expressed should be provided.  

5.  Schedule the Veteran for a VA left shoulder examination by an appropriate medical professional.  The entire file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should address the current nature and severity of the left shoulder dislocation with frequent subluxation, including functional loss.  

A complete rationale for all opinions expressed should be provided.  

6.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

